Title: To James Madison from Sylvanus Bourne, 22 October 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir—
						American Consulate Amsterdam Octr. 22d. 1803
					
					I had the pleasure to acquaint you a few days past of my safe return to this City, since which I have been informed by our Consular Agent at Rotterdam that many embarrasments attended the Am’n trade there—several vessells loaded with Tobacco being prevented from discharging their Cargoes because they had called in England for orders & were not furnished with the Certificates required by the decree of this Govt. of the 5h. July last (which was at that time sent on to you by my Agent here) proving the property to be American. I propose going on to Rotterdam tomorrow to procure more precise information on this subject & from thence to the Hague to see if relief cannot be had by a due application to the Govt. whose conduct in these cases, I am led to believe is more dictated by an extraneous influence, it has not the power to counteract than by our abstract view & sense of the matter which must be more correct. I shall however not fail to do everything in my power to remove these obstacles to our trade by endeavoring to impress the Govt. with a full conviction of the impolicy & impropriety of their obstructing the channel of neutral commerce with this Country at a time when their own is almost totally annihilated by the war. Of the effect of my exertions herein you shall be advised.
					I must here beg leave to mention Capt Greenfeld of the Ship Cheesman belonging to Mess S & L Clarksons of New york feels himself aggrieved because I have obliged him to pay  White one of his Sailors left sick here—the amount of one months wages over  & above what is due him—for reason that his sickness appears to have arisen from a disorder he must have had at the time he shipped in New york, to which I replyed that if he shipped sick people it must be in his own wrong or that of his owners & must not fall on the U: States & that the least I conceived it my duty to require of him was the amount of one months that being the sum provided by the Law as a fund for the support of sick & distressed Seamen in f
					I have troubled you with these observations in hopes of your justification of my conduct & that you might be prepared to reply duly to his  should they see fit to address you on the subject.
					It appears that for the present the system of War on the part of GB is confined to maritime captures  & the blockade of their enemies ports with some exceptions & on the part of France to that of obstructing the channells of the British trade wherever their arms or influence can reach on the Continent & to threats of an Invasion of England in the reality of which I have little or no confidence.
					The winter will probably be reciprocally profited in  by each party in measures to obtain new Allies & adherents to their cause among the different powers of Europe of whose specifick disposition towards one or the other party it is difficult at this moment (without a peep into their Cabinets) to form any correct opinion—so various & contradictory are the public accounts on this head.
					So disastrous was the issue of the Coalitions formed during the late war that I see no good reason to confide in the prospect of new ones at present. So complete is the power of England at Sea & that of France on the Continent—that I do not see what combination can be formed to gain a preponderance to either with prospect of success.
					The Elements which constituted what was formerly termed the ballance of Europe have been so thoroughly destroyed by the events which have occurred during the last 40 years of the 18h Century it seems that it is alone through the channell of a perfect Chaos that a new order of things can be looked for—to be brought about by a still greater height of the reciprocal sufferings & necessities of the belligerents parties as the attempts to procure it by negotiation have so successively proved abortive. I have the honor to be with much Respect yr Ob Sert.
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
